t c summary opinion united_states tax_court kugene p mayeux petitioner v commissioner of internal revenue respondent docket no 11551-99s filed date james bk shields jr for petitioner susan smith canavello for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the years in issue - respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure and dollar_figure for the taxable years and the issues for decision are whether petitioner is entitled to dependency_exemption deductions for dustin faulkner in for kristion faulkner in and and for brittany faulkner in whether petitioner is entitled to head_of_household filing_status in and and whether petitioner is entitled to earned_income credits as an individual with gualifying children in and some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in harvey louisiana on the date the petition was filed in this case petitioner began living with his girlfriend mendy faulkner and mendy’s two children dustin and kristion faulkner when petitioner was years old in brittany faulkner daughter of petitioner and mendy joined the household when she was born in date the family moved into an apartment with petitioner’s mother josephine mayeux who also lived with petitioner during both and petitioner and mendy were married on date - - petitioner worked for schwegmann giant super markets in earning take-home pay of dollar_figure and for magnolia marketing co in earning take-home pay of dollar_figure in petitioner spent approximately dollar_figure from his own savings account and received a monthly social_security check of approximately dollar_figure until he reached age in may in petitioner received a federal_income_tax refund in the amount of dollar_figure which included an overpayment of taxes from the prior year in addition to a refunded earned_income_credit during and josephine was receiving social_security disability payments of approximately dollar_figure per month and mendy was receiving combined food stamps and welfare benefits of approximately dollar_figure per month josephine helped petitioner and mendy pay rent and other household expenses the following are the approximate total_amounts of cash available to support the family in each respective year from eugene take-home pay dollar_figure dollar_figure savings big_number -o- social_security_benefits big_number -o- tax_refund and earned_income_credit -0- big_number big_number big_number from other sources josephine’s disability benefits dollar_figure dollar_figure mendy’s food stamps and welfare big_number big_number big_number big_number in addition to cash outlays petitioner provided the car which mendy and the children used for transportation since the years in issue petitioner’s income from magnolia marketing has - increased to dollar_figure per year and mendy has stopped receiving welfare benefits petitioner timely filed a federal_income_tax return as a head_of_household in each of the years in issue in he reported income of dollar_figure claimed exemption deductions for himself dustin and kristion and claimed the earned_income_credit with dustin and kristion as qualifying children in he reported income of dollar_figure claimed exemption deductions for himself kristion and brittany and claimed the earned_income_credit with kristion and brittany as gualifying children in the statutory notices of deficiency respondent for each year changed petitioner’s filing_status to single and disallowed the dependency_exemption deductions and earned_income_credit subject_to limitations not applicable here a deduction is allowed under sec_15l a for each dependent of a taxpayer sec_15l1 a c a child of the taxpayer or an individual whose principal_place_of_abode is the taxpayer’s home and who is a member of the taxpayer’s household is a dependent of that taxpayer if the taxpayer provides over half of his support for the taxable_year sec_152 respondent makes several arguments supporting his disallowance of the claimed dependency_exemption deductions first as to dustin and kristion respondent argues that petitioner is not their father however a taxpayer need not be - the parent of an individual in order for that individual to be the taxpayer’s dependent under sec_152 second as to dustin and kristion respondent argues that petitioner does not meet the requirements of any of the various provisions of sec_152 - sec_152 which contains rules for divorced or separated parents treating one or the other as having provided over half a child’s support is inapplicable in this case sec_152 is inapplicable because petitioner not the children’s parents provided over half of their support as discussed below sec_152 is inapplicable because nothing in the record indicates nor does respondent even suggest that mendy signed a written declaration releasing her claim to the exemptions in favor of the biological father sec_152 1s inapplicable because petitioner provided over half of the children’s support making a multiple_support_agreement impossible see sec_152 finally sec_152 is inapplicable because there is no qualified_pre-1985_instrument involved in this case respondent’s third and final argument is that petitioner did not provide over half of the support for dustin kristion or brittany however the four witnesses at trial testified that petitioner contributed more than half of such support and we find that the evidence supports this testimony petitioner had available to contribute to the payment of the children’s expenses an amount in cash equal to just under percent of total household_income in and just over percent in he also contributed the use of his car the fair_market_value of which must be taken into account sec_1_152-1 income_tax regs finally petitioner provided corroborating evidence of his payment of expenses for the children we find from the testimony and other evidence that petitioner used his available cash and property in providing over half of the support for the children in each of the years in issue petitioner is entitled to the disallowed dependency_exemption deductions we need not address whether petitioner is entitled to head_of_household filing_status with the dependency_exemption deductions petitioner had zero taxable_income and zero tax_liability in each year with or without head_of_household filing_status under sec_32 an eligible_individual is allowed a credit which is calculated as a percentage of the individual’s earned_income sec_32 any taxpayer with a qualifying_child is an eligible_individual sec_32 taxpayers with two or more qualifying children are entitled to a larger credit ‘we apply sec_32 as it was in effect in the years in issue except sec_32 which was modified retroactively to taxable years beginning after by the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_823 than are taxpayers with fewer than two qualifying children sec_32 and b respondent argues that petitioner had no qualifying children in either or because no individual met the relationship and residency reguirements of sec_32 as is relevant here the definition of a qualifying_child includes a child or an eligible_foster_child of the taxpayer who has the same principal_place_of_abode as the taxpayer for more than half of the taxable_year sec_32 a an eligible_foster_child is an individual who the taxpayer cares for as the taxpayer’s own child and who has the same principal_place_of_abode as the taxpayer for the taxpayer’s entire taxable_year sec_32 b on his returns petitioner claimed that dustin and kristion were qualifying children in and that kristion and brittany respondent presumably is not arguing that brittany cannot be a gualifying child in merely because she was born in september of that year the internal_revenue_service has taken the position that the birth of an individual during the taxable_year does not affect the status of that individual as a gualifying child so long as she lived with the taxpayer during the entire time she was alive see the internal revenue service’s instructions accompanying schedule eic earned_income_credit qualifying_child information and their publication rarned income credit as published currently and for the years in issue this position is in accordance with the legislative_history of sec_32 which states that rules similar to those governing head_of_household filing_status should be adopted for the sec_32 residency requirements h conf rept pincite 1991_2_cb_560 sec_1_2-2 income_tax regs - were qualifying children in brittany is petitioner’s child the testimony of the four witnesses at trial makes it clear that petitioner cared for dustin and kristion as his own and all three of the children had the same principal_place_of_abode as petitioner during the relevant times in and therefore they were all qualifying children in each of the years we hold that petitioner is entitled to the earned_income credits disallowed by respondent reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for petitioner
